Exhibit 10.1 PLEDGE OF CONTRACT FOR TRANSFER OF CONCESSIONS MINES Hereby the present private document represents the transfer promise of mining concessions between the parties: · MRC 1 Exploraciones EIRL , identified with RUC No.20509309559 with address in Casimiro Espejo 150 San Isidro, duly represented by Mr. Elmer Moses Rosales Castillo identified with D NI 19419605 . · SMRL Exito XXIII , identified with RUC. 20513347520 with address in Casimiro Espejo 150 San Isidro, duly represented by Mr. Elmer Moses Rosales Castillo identified with D N I. 19419605. · SMRL Omay 300 , identified with RUC. 20507805206 with address in Casimiro Espejo 150 San Isidro, duly represented by Mr. Elmer Moses Rosales Castillo identified with D NI 19419605 . · SMRL Exito XXII , identified with RUC No.20513346809 with address in Casimiro Espejo 150 San Isidro, duly represented by Mr. Elmer Moses Rosales Castillo identified with D NI 19419605 . · All companies listed hereaft er THE PROMITENT TRANSFERENTS Nilam Resources Inc. a registered company i n the Nevada state of United States of America residing at # 503-2 Camden Street , Toronto , Ontario , Canada , duly represented by Mr . Varandeep Grewal identified with Driving License of British Columbia Nº DL 6 159837 onwards THE PROMITENT BUYER on such terms and conditions as follows: FIRST:
